Citation Nr: 0602018	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1973.  He was discharged under honorable conditions 
due to unfitness.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

This claim was previously before the Board in May 2004 at 
which time service connection was denied.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the May 2004 
Board decision in an October 2005 Order and directed the 
Board to undertake further development of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records do not include any complaints or 
findings of tinnitus.  The veteran's military occupational 
specialty was fireman.  A psychiatric outpatient entry, dated 
in June 1973 did note a concussion prior to service from a 
fall while ice skating, but there was no mention of tinnitus.  
The discharge examination report did not reflect findings of 
tinnitus.  

VA outpatient clinic reports include a July 2001 entry noting 
complaints by the veteran of ringing in both ears since 1973.  
In October 2001, it was noted that he had a history of 
military and industrial noise exposure and reported bilateral 
high pitched tinnitus.  In a joint motion for remand, the 
Secretary and the veteran agreed that a VA examination was 
necessary to determine the etiology of the veteran's 
tinnitus.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
audiology examination to determine 
whether he has tinnitus.  If tinnitus is 
found, the examiner should comment on 
whether there is a 50 percent probability 
or greater that tinnitus had its onset or 
is otherwise related to the veteran's 
active military service.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  A copy of the claims folder and 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
reconcile any opinion with the service 
medical records and the 2001 VA 
outpatient treatment reports.   

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for tinnitus.  If the decision 
remains in any way adverse to the 
veteran, he and his representative, 
should be provided with SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in June 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

